Title: From George Washington to Major General John Sullivan, 29 July 1777
From: Washington, George
To: Sullivan, John



Dear sir
Camp at Coryels Ferry [N.J.] 29 July 1777.9 O’Clock P.M.

Notwithstanding it will be a Week tomorrow since the Fleet left the Hook, none of the Ships had, by the latest accounts, made their appearance in Delaware Bay; About Seventy Sail were seen a few days ago, off little Egg Harbour. This delay makes me suspicious that their real intentions are yet a secret to us, and therefore that we may not draw too much of our Force Southward, I desire that you will halt at Morris Town, or upon good Ground near the place where this shall meet you, till further orders. This respects your coming forward, but if you should receive certain information from Genl Putnam that any number of the Enemies Ships are moving up the North river, you are to return immediately without waiting for orders from me, and send forward an Express to me with the intelligence. I am Dear Sir Your most Obet Servant

Go: Washington


P.S. during your halt at Morris Town, or elsewhere you will have evr’y thing got in the best order and ready for a sudden move, either North or South.

